Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to an application/remarks made filed on 03/20/2020.
Claims 1-3, 5-12, 14-20, 22 and 23 are pending claims and Claims 4, 13 and 21 were previously cancelled.
A courtesy call was made to applicant, Ronald L Gordon (67049) to inform that upon further review of applied prior art it has been determined that the Applicant argument is not persuasive which is further detailed below. 
Applicant argues that, “the cited reference do not teach or suggest, a type-C port controller configured to store policy data”. Examiner respectfully disagrees with an applicant argument. The applied prior art, Khatri discloses the controlling of the direction or the amount of charge flow via switching mechanism such as by operational amplifiers or by the biasing of diodes. However the secondary applied prior art, Carpenter et al. discloses the type C port controller (TCPC 112) which is capable of controlling the power flow based on battery status. TCPC controls or negotiates the power to the battery when a slave device is attached to the USB-C port 106 (para 0036) and is also capable of negotiating power into the battery or to the system when the adapter is connected to the port (para 0023, 0026, 0030). Thus based on disclosure from para [0023, 0026 and 0030] it’s clear that TCPC is capable of controlling or negotiating power into the battery of the system that charges the battery (fig.1) or out of the battery that In re Venner, 120 USPQ 192.
In view of Applicant Argument/Remarks Made to an independent claims have been fully considered and they are not persuasive. Thus upon further consideration with a prior art search, the ground(s) of rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1-3, 5-12, 14-20 and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Khatri (US 2003/0178967 A1) in view of Obie et al. (US 9,594,415 B2) in further view of Carpenter et al. (US 2018/0109134 A1).

Regarding claim 1, Khatri teaches a modular electronic system, comprising; a first device(portable personal computer 20, fig.1) including: a first charger port (refer fig.1 that shows connection between host device 20 and accessory device 28 via cable 34); a first battery(rechargeable battery 22, fig.1); a memory (microprocessor 24, fig.1); and controlling circuitry (power/charge controller 26, fig.1) coupled to the memory (refer fig.1 that shows connection between microprocessor 24 and power/charge controller 26); and a second device (accessory device 28, fig.1) including: a second charger port (refer fig.1 that shows connection between host device 20 and accessory device 28 via cable 36), and a second battery (rechargeable battery 30, fig.1); the controlling circuitry of the first device being configured to: in response to the first device being in a first state(refer fig.2 that shows power/charge controller 26 determines host device with higher state of charge), direct electrical power from the first device to the battery of the second device via a connection between the first charger port and the second charger port(if the host battery has a higher state of charge, charge the PC Card battery from the host battery, refer block 60-66 of fig.2); and in response to the first device being in a second state, direct electrical power from the second device to the battery of the first (if the PC Card battery has a higher state of charge, charge the host battery from the PC Card battery, refer block 60-66 of fig.2).
Khatri fails to teach, a first current path over which electrical current flows at a voltage equal to an adapter voltage; a second current path over which electrical current flows at a voltage equal to a system voltage, the system voltage being less than the adapter voltage; and switching circuitry that switches between the first current path and the second current path to produce electrical current that provides the electrical power to the second device when the first device is in the first state of the plurality of states.
Obie et al. teaches, wherein the first device (102, fig.4-5) further includes: a first current path over which electrical current flows at a voltage equal to an adapter voltage (refer fig.4-5 that shows power path for adapter 114 from power path switch 502 to the device 104); a second current path over which electrical current flows at a voltage equal to a system voltage (refer fig.4-5 that shows power exchange between the power supply 404 and 408 through power path switch 502 and 506), the system voltage being less than the adapter voltage (adapter voltage from an external power source and system voltage is from device internal batteries as shown in fig.4-5, thus one of the ordinary skill in the art would appreciate that the adapter voltage is larger than of system voltage); and switching circuitry (power path switch 502, fig.5) that switches between the first current path and the second current path to produce electrical current that provides the electrical power to the second device when the first device is in the first state of the plurality of states (The power path switch is configured to distribute the power between the host and accessory in accordance with the power scheme 414 corresponding control signals communicated to direct operation of various components as depicted in FIG. 5, refer col.11 line 10-12).
It would have been obvious to one having ordinary skill in the art to combine the power path switch that distributes the power between the host and accessory based on the power scheme as taught by Obie et al. within the electronic system of Khatri such that to jointly manage power between the host and accessory based on the ascertained power exchange states of the device (col.2 lines 55-68).
Khatri in view of Obie et al. teaches power path switch that switches to control the flow of electric current into the first device but fails to teach, the first device including a type-C port controller configured to store policy data mapping the first state and the second state to a respective control signal.
Carpenter et al. teaches, the first device including a type-C port controller (Type C port controller-TCPC 112, fig.1) configured to store policy data mapping the first state and the second state to a respective control signal (refer para [0026] that discloses TCPC 112 with the policy to control power based on battery status, also refer para [0030]), the control signal causing the switching circuitry to control the flow of electric current into the first state (controls switches and EC 114 based on communication received from TCPC 112 manages power to the system 100 based on battery status, para [0026], fig.3a-b).
It would have been obvious to one having ordinary skill in the art to combine the type C port controller that controls charging based on battery status as taught by Carpenter et al. within the system of Khatri in view of Obie et al. such that the USB-C 

Regarding claim 2, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 1. Carpenter et al. further teaches, wherein the first charger port is a universal serial bus (USB) Type C port (a USB Type-C 106, fig.1).

Regarding claim 3, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 1. Khatri further teaches, wherein the first state of the plurality of states is indicative of a battery of the first device having a greater percentage of charge than a battery of the second device (refer block 60-66 of fig.2 that shows power/charge controller determining the host battery with a higher state of charge than of the PC card battery) and the second state of the plurality of states is indicative of a battery of the first device having a smaller percentage of charge than a battery of the second device(refer block 60-66 of fig.2 that shows power/charge controller determining the PC card battery with a higher state of charge than of the host battery).

Regarding claim 5, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 1. Khatri fails to teach, wherein the first device further includes regulator circuitry in the second current path, the regulator circuitry being 
Obie et al. teaches, wherein the first device further includes regulator circuitry (charge controller 504/508, fig.5) in the second current path, the regulator circuitry being configured to convert electrical current flowing at the adapter voltage to electrical current flowing at the system voltage (refer fig.4-5 that shows charge controller 504/508 associated with the power supply 404/408 of devices 102 and 104 respectively that to control the charging and discharging of the power supply).

Regarding claim 6, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 1. Khatri fails to teach, wherein the controlling circuitry is further configured to output a control signal to the switching circuitry, the control signal indicating whether the first device is in the first state or the second state of the plurality of states.
Obie et al. teaches, wherein the controlling circuitry (microcontroller 402/406, fig.4-5) is further configured to output a control signal to the switching circuitry (refer fig.5 that shows control signal being outputted to the power path switch 502/506 via microcontroller 402/406 respectively), the control signal indicating whether the first device is in the first state or the second state of the plurality of states (the power scheme 414 includes or makes use of data describing a plurality of power exchange states defined for the system. A power exchange state may indicate current load requirements, charge states, and/or connection status for system components, col.9 line 5-10, thus from this disclosure microcontroller directs the control signal based on charge states to the power path switch).

Regarding claim 7, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 1. Khatri further teaches, wherein the second device (accessory device 28, fig.1) further includes: a memory (microprocessor 31, fig.1); and a controlling circuitry (power/charge controller 26, fig.1) coupled to the memory (refer fig.1 that shows controller 26 coupled to the microprocessor 31), the controlling circuitry of the second device being configured to: send a request to the controlling circuitry of the first device (refer fig.1-2 that shows power/charge controller gets a request once higher state of charge is determined), the request indicating that the controlling circuitry of the first device direct electrical power to the second battery (refer fig.1-2 that shows upon determining the higher state of charge, the host battery 22 charges the battery 30 of an accessory device 28); in response to the first device being in the first state of the plurality of states (determine which battery has a higher state of charge 64, fig.2), receive electrical power from the first device and directing the electrical power to the battery of the second device (if the host battery has a higher state of charge, charge PC Card battery from the host battery 66, fig.2); and in response to the first device being in the second state of the plurality of states, receive no electrical power from the first device (refer bloc 64-66 fig.2 that discloses that charging can commence only from the battery with a higher state of charge to a lower state of charge battery, thus if host battery has lower state of charge then host device does not provide charging power).

Regarding claim 8, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 7. Khatri fails to teach, wherein the second device further includes: a first current path over which electrical current flows at a voltage equal to an adapter voltage; a second current path over which electrical current flows at a voltage equal to a system voltage, the system voltage being less than the adapter voltage; and switching circuitry that switches between the first current path and the second current path to produce electrical current that provides the electrical power to the first device when the first device is in the second state of the plurality of states.
Obie et al. (US 9,594,415 B2) teaches, wherein the second device (102/104, fig.4-5) further includes: a first current path over which electrical current flows at a voltage equal to an adapter voltage (refer fig.4-5 that shows power path for adapter 114 from power path switch 502 to the device 104); a second current path over which electrical current flows at a voltage equal to a system voltage (refer fig.4-5 that shows power exchange between the power supply 404 and 408 through power path switch 502 and 506), the system voltage being less than the adapter voltage (); and switching circuitry (power path switch 502/506, fig.5) that switches between the first current path and the second current path to produce electrical current that provides the electrical power to the second device when the first device is in the first state of the plurality of states (The power path switch is configured to distribute the power between the host and accessory in accordance with the power scheme 414 corresponding control signals communicated to direct operation of various components as depicted in FIG. 5, refer col.11 line 10-12).


Regarding claim 9, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 8. Khatri fails to teach, wherein the second device further includes regulator circuitry in the second current path, the regulator circuitry being configured to convert electrical current flowing at the adapter voltage to electrical current flowing at the system voltage.
Obie et al. teaches, wherein the second device further includes regulator circuitry (charge controller 504/508, fig.5) in the second current path, the regulator circuitry being configured to convert electrical current flowing at the adapter voltage to electrical current flowing at the system voltage (refer fig.4-5 that shows charge controller 504/508 associated with the power supply 404/408 of devices 102 and 104 respectively that to control the charging and discharging of the power supply).

Regarding claim 10, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 8. Khatri fails to teach, wherein the controlling circuitry of the second device is further configured to output a control signal to the switching circuitry, the control signal indicating whether the first device is in the first state or the second state of the plurality of states.
(microcontroller 402/406, fig.4-5) is further configured to output a control signal to the switching circuitry (refer fig.5 that shows control signal being outputted to the power path switch 502/506 via microcontroller 402/406 respectively), the control signal indicating whether the first device is in the first state or the second state of the plurality of states (the power scheme 414 includes or makes use of data describing a plurality of power exchange states defined for the system. A power exchange state may indicate current load requirements, charge states, and/or connection status for system components, col.9 line 5-10, thus from this disclosure microcontroller directs the control signal based on charge states to the power path switch).

Regarding claim 11, Khatri teaches a method for the power management, comprising; in response to a first device being in a first state of a plurality of states (determine which battery has a higher state of charge 64, fig.2), directing electrical power from the first device to a battery of a second device (if the host battery has a higher state of charge, charge the PC Card battery from the host battery 66, fig.2) via a connection between a first charger port of the first device and a second charger port of the second device (refer fig.1 that shows connector 32 connected to the device 20/28 via multiple cable wires 34/36 that commences charging from device 20 to device 28); and in response to the first device being in a second state of the plurality of states (determine which battery has a higher state of charge 64, fig.2), directing electrical power from the second device to a battery of the first device (if the PC Card battery has a higher state of charge, charge the host battery from the PC Card battery 68, fig.2) via the connection between the first charger port and the second charger port (refer fig.1 that shows connector 32 connected to the device 20/28 via multiple cable wires 34/36 that commences charging from device 28 to device 20).
Khatri fails to teach, performing a switching operation between a first current path of the first device and a second current path of the first device to provide the electrical power to the second device when the first device is in the first state of the plurality of states, the first current path over which electrical current flows having a voltage equal to an adapter voltage, the second current path over which electrical current flows having a voltage equal to a system voltage, the system voltage being less than the adapter voltage.
Obie et al. teaches, performing a switching operation (power path switch 502, fig.5) between a first current path of the first device and a second current path of the first device to provide the electrical power to the second device when the first device is in the first state of the plurality of states (The power path switch is configured to distribute the power between the host and accessory in accordance with the power scheme 414 corresponding control signals communicated to direct operation of various components as depicted in FIG. 5, refer col.11 line 10-12), the first current path over which electrical current flows having a voltage equal to an adapter voltage (refer fig.4-5 that shows power path for adapter 114 from power path switch 502 to the device 104), the second current path over which electrical current flows having a voltage equal to a system voltage (refer fig.4-5 that shows power exchange path between the power supply 404 and 408 through power path switch 502 and 506), the system voltage being less than the adapter voltage (one of the ordinary skill in the art would appreciate that the battery or system voltage is lesser than the available adapter voltage which is well known within the art).
Khatri in view of Obie et al. teaches power path switch that switches to control the flow of electric current into the first device but fails to teach, the first device including a type-C port controller configured to store policy data mapping the first state and the second state to a respective control signal.  
Carpenter et al. teaches, the first device including a type-C port controller (Type C port controller-TCPC 112, fig.1) configured to store policy data mapping the first state and the second state to a respective control signal (refer para [0026] that discloses TCPC 112 with the policy to control power based on battery status, also refer para [0030]), the control signal causing the switching circuitry to control the flow of electric current into the first state (controls switches and EC 114 bases on communication received from TCPC 112 manages power to the system 100 based on battery status, para [0026], fig.3a-b).
It would have been obvious to one having ordinary skill in the art to combine the type C port controller that controls charging based on battery status as taught by Carpenter et al. within the system of Khatri in view of Obie et al. such that the USB-C supports bi-directional power flow and the USB-C port controller is capable of negotiating with plugged-in device for mutually agreed current/voltage level thus provides efficient way of charging devices.

Regarding claim 12, Khatri in view of Obie et al. and Carpenter et al. teaches the method as in claim 11. Khatri further teaches, wherein the first state of the plurality of (host battery has a higher state of charge than of the host battery, refer fig.2) and the second state of the plurality of states is indicative of a battery of the first device having a smaller percentage of charge than a battery of the second device (PC Card battery has a higher state of charge than of the host battery, fig.2).

Regarding claim 14, Khatri in view of Obie et al. and Carpenter et al. teaches the method as in claim 11. Khatri fails to teach, performing the switching operation includes converting electrical current flowing at the adapter voltage to electrical current flowing at the system voltage at a regulator in the second current path.
Obie et al. teaches, performing the switching operation includes converting electrical current flowing at the adapter voltage to electrical current flowing at the system voltage at a regulator in the second current path (refer fig.4-5 that shows charge controller 504/508 associated with the power supply 404/408 of devices 102 and 104 respectively that to control the charging and discharging of the power supply).

Regarding claim 15, Khatri in view of Obie et al. and Carpenter et al. teaches the method as in claim 11. Khatri further teaches, further comprising outputting, by the first device, a control signal indicating whether the first device is in the first state or the second state of the plurality of states (refer fig.1-2 that shows power/charge controller 26 determines and outputs the battery state of charge information signal).

Regarding claim 16, Khatri in view of Obie et al. and Carpenter et al. teaches the method as in claim 11. Khatri teaches, further comprising: sending a request to the controlling circuitry of the first device (refer fig.1-2 that shows power/charge controller 26 receiving request via connecting wires 34/36), the request indicating that the first device direct electrical power to the battery of the second device (if the host battery has a higher state of charge, charge the PC Card battery from the host battery 66, fig.2); in response to the first device being in the first state of the plurality of states (determine state of charge of host battery 60, fig.2), receiving electrical power from the first device and directing the electrical power to the battery of the second device (if the host battery has a higher state of charge, charge the PC Card battery from the host battery 66, fig.2); and in response to the first device being in the second state of the plurality of states, receiving no electrical power from the first device (refer bloc 64-66 fig.2 that discloses that charging can commence only from the battery with a higher state of charge to a lower state of charge battery, thus if host battery has lower state of charge then host device does not provide charging power).

Regarding claim 17, Khatri in view of Obie et al. and Carpenter et al. teaches the method as in claim 16. Khatri fails to teach, performing a switching operation between a first current path of the second device and a second current path of the second device 
Obie et al. teaches, performing a switching operation (power path switch 502, fig.5) between a first current path of the first device and a second current path of the first device to provide the electrical power to the second device when the first device is in the first state of the plurality of states (The power path switch is configured to distribute the power between the host and accessory in accordance with the power scheme 414 corresponding control signals communicated to direct operation of various components as depicted in FIG. 5, refer col.11 line 10-12), the first current path over which electrical current flows having a voltage equal to an adapter voltage (refer fig.4-5 that shows power path for adapter 114 from power path switch 502 to the device 104), the second current path over which electrical current flows having a voltage equal to a system voltage (refer fig.4-5 that shows power exchange path between the power supply 404 and 408 through power path switch 502 and 506), the system voltage being less than the adapter voltage (one of the ordinary skill in the art would appreciate that the battery or system voltage is lesser than the available adapter voltage which is well known within the art).

Regarding claim 18, Khatri in view of Obie et al. and Carpenter et al. teaches the method as in claim 17. Khatri fails to teach, wherein the method further comprises 
Obie et al. teaches, wherein the method further comprises converting electrical current flowing at the adapter voltage to electrical current flowing at the system voltage (refer fig.4-5 that shows charge controller 504/508 associated with the power supply 404/408 of devices 102 and 104 respectively that to control the charging and discharging of the power supply).

Regarding claim 19, Khatri in view of Obie et al. and Carpenter et al. teaches the method as in claim 17. Khatri further teaches, further comprising outputting, by the second device, a control signal indicating whether the first device is in the first state or the second state of the plurality of states (refer fig.1-2 that shows power/charge controller 26 determines and outputs the battery state of charge information signal).

Regarding claim 20, Khatri teaches a method for the power management of operatively connected devices including a microprocessor and known software to operate the device with each other through connector, the method comprising: in response to the first device being in a first state of a plurality of states (determine state of charge of host battery 60, fig.2), directing electrical power from the first device to a battery of a second device via a connection between a first charger port of the first device and a second charger port of the second device (if the host battery has a higher state of charge, charge the PC Card battery from the host battery 66, fig.2); (determine state of charge of battery of PC Card 62, fig.2), directing electrical power from the second device to a battery of the first device via the connection between the first charger port and the second charger port (if the PC Card battery has a higher state of charge, charge the host battery from the PC Card battery 68, fig.2).
Khatri fails to teach, performing a switching operation between a first current path of the first device and a second current path of the first device to provide the electrical power to the second device when the first device is in the first state of the plurality of states, the first current path over which electrical current flows having a voltage equal to an adapter voltage, the second current path over which electrical current flows having a voltage equal to a system voltage, the system voltage being less than the adapter voltage.
Obie et al. teaches, performing a switching operation (power path switch 502, fig.5) between a first current path of the first device and a second current path of the first device to provide the electrical power to the second device when the first device is in the first state of the plurality of states (The power path switch is configured to distribute the power between the host and accessory in accordance with the power scheme 414 corresponding control signals communicated to direct operation of various components as depicted in FIG. 5, refer col.11 line 10-12), the first current path over which electrical current flows having a voltage equal to an adapter voltage (refer fig.4-5 that shows power path for adapter 114 from power path switch 502 to the device 104), the second current path over which electrical current flows having a voltage equal to a system voltage (refer fig.4-5 that shows power exchange path between the power supply 404 and 408 through power path switch 502 and 506), the system voltage being less than the adapter voltage (one of the ordinary skill in the art would appreciate that the battery or system voltage is lesser than the available adapter voltage which is well known within the art).
Khatri in view of Obie et al. teaches power path switch that switches to control the flow of electric current into the first device but fails to teach, the first device including a type-C port controller configured to store policy data mapping the first state and the second state to a respective control signal, 
Carpenter et al. teaches, the first device including a type-C port controller (Type C port controller-TCPC 112, fig.1) configured to store policy data mapping the first state and the second state to a respective control signal (refer para [0026] that discloses TCPC 112 with the policy to control power based on battery status, also refer para [0030]), the control signal causing the switching circuitry to control the flow of electric current into the first state (controls switches and EC 114 bases on communication received from TCPC 112 manages power to the system 100 based on battery status, para [0026], fig.3a-b).
It would have been obvious to one having ordinary skill in the art to combine the type C port controller that controls charging based on battery status as taught by Carpenter et al. within the system of Khatri in view of Obie et al. such that the USB-C supports bi-directional power flow and the USB-C port controller is capable of negotiating with plugged-in device for mutually agreed current/voltage level thus provides efficient way of charging devices.

claim 22, Khatri in view of Obie et al. and Carpenter et al. teaches the electronic system as in claim 1. Khatri in view of Obie et al. teaches power path switch that switches to control the flow of electric current into the first device but fails to teach, wherein the second device further includes a type-C port controller configured to store policy data representing a policy that maps each of the first state and the second state to a respective control signal.
Carpenter et al. teaches, wherein the second device further includes a type-C port controller configured to store policy data representing a policy that maps each of the first state and the second state to a respective control signal (refer fig.1-3 that shows TCPC 112 that controls the power based on battery status).

Allowable Subject Matter
Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the prior art of reference teaches the device with a USB port and a Type-C port controller that controls power based on battery status. However, the prior arts of reference fail to teach or suggest, “wherein the type-C controller of the first device is a first type-C controller; and wherein the first device further includes a second type-C port controller configured to store policy data representing a policy that maps each of the first state and the second state to a respective control signal, the control signal causing the switching circuitry to control the flow of electric current into the first device, the first type-C controller being associated with the first charger port of the first 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. T./Examiner, Art Unit 2859








/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859